Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-3, 11-16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kawaguchi (US 2017/0221324) in view of Ghassabian (US 6,567,523).

As to claim 1, Kawaguchi (Figs. 1, 3-6, 11) teaches a tactile stimulation providing apparatus comprising: 
a plurality of belts (10); 
a plurality of actuators (4-6, 32) [0074]; and 
5a plurality of actuator cases (2, 7) accommodating the plurality of actuators (Shown in Fig. 3), respectively, and engaged with the plurality of belts to fix one another (Shown in Fig. 11), 
wherein each of the actuator cases includes: 
a cap (2, 3) covering an upper portion of a corresponding actuator; and 
10a base (7) covering a lower portion of the actuator, the base being connected to the cap to fix the actuator (Fixed as shown in Fig. 5).

However, Kawaguchi does not teach utilizing tubes as the connecting members.
On the other hand, Ghassabian (Figs. 1-3) teaches a plurality of tubes (2a, 2b) [Col. 5, Lines 21-33].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the interconnecting tubes of Ghassabian with the tactile stimulation device of Kawaguchi because the combination would allow for easy and secure routing of wires to each actuator through the hollow areas within each tube.

As to claim 2, Kawaguchi teaches wherein each of the actuator cases includes at least one insertion hole (31A) 15at a side thereof (Shown in Fig. 11).

As to claim 3, Kawaguchi teaches wherein each of the actuator cases shares a belt, among the plurality of belt, fixed to the insertion hole with an adjacent actuator 20case, to be connected to the adjacent actuator case (All adjacent actuator cases are connected using the belt 10).
However, Kawaguchi does not teach utilizing tubes as the connecting members.
On the other hand, Ghassabian (Figs. 1-3) teaches a plurality of tubes (2a, 2b) [Col. 5, Lines 21-33].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the interconnecting tubes of Ghassabian with the tactile stimulation device of Kawaguchi because the combination would allow for easy and secure routing of wires to each actuator through the hollow areas within each tube.

As to claim 11, Kawaguchi teaches a controller (Driving circuit) for controlling driving of the plurality of actuators [0075].
However, Kawaguchi does not teach utilizing tubes as the connecting members.
On the other hand, Ghassabian (Figs. 1-3) teaches wherein the controller is electrically connected to the plurality of actuators through the plurality of tubes (The portions 2a and 2b are utilized to guide wires through) [Col. 5, Lines 21-33].

As to claim 12, Kawaguchi teaches wherein the controller is located in a space on a plane having adjacent four actuator cases as vertices (The controller located in the device 100 shown in Fig. 1 will have 4 actuator cases located adjacent to it on the same plane when the device 100 is flattened. These points can be defined as vertices on that plane).

As to claim 13, Kawaguchi teaches wherein the base includes an actuator accommodating space into which the actuator is inserted (Space in which 4-6, 32 are located).

As to claim 14, Kawaguchi teaches wherein the base includes first grooves (E.g. grooves corresponding to electrode units 32) disposed in one direction (On the right side as shown in Fig. 3) and second grooves (E.g. groove corresponding to 4) disposed in a direction orthogonal to the one direction (On the left side as shown in Fig. 3).

As to claim 15, Kawaguchi teaches wherein the cap (2, 3) includes third grooves (E.g. grooves where electrode units 32 are located on 3) corresponding to the first grooves (Corresponding to the grooves defined above) to constitute first insertion holes (The holes where 32 are inserted) and fourth grooves (E.g. groove where 4 is located on 3) corresponding to the second grooves (Corresponding to the groove defined above) to constitute second insertion holes (The hole where 4 is inserted).

As to claim 16, Kawaguchi teaches wherein the first insertion holes are connected to the actuator accommodating space (Connected through 2, 3 and 7), and 
wherein the second insertion holes are disconnected to the 5actuator accommodating space (Disconnected from the accommodating space, as 4 is a separate piece).

Claim(s) 4, 6-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kawaguchi (US 2017/0221324) in view of Ghassabian (US 6,567,523) in view of Rizzo (US 2015/0294597).

As to claim 4, Kawaguchi and Ghassabian teach the elements of claim 1 above.
However, Kawaguchi and Ghassabian do not teach wherein the plurality of actuators are arranged in a matrix form.
On the other hand, Rizzo (Figs. 7, 8) teaches wherein the plurality of actuators (810) are arranged in a matrix form (Shown in Fig. 8) [0042].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the actuators arranged in a matrix of Rizzo with the tactile device of Kawaguchi, as modified by Ghassabian, because the combination would allow for greater haptic feedback for the user compared to a single row, increasing user engagement. 

As to claim 6, Kawaguchi teaches wherein each of the actuator cases constituting a first row of the matrix form includes three insertion holes (E.g. two holes for insertion of 10 shown in Fig. 11 and a third hole 71).

As to claim 7, Kawaguchi teaches wherein two insertion holes among the three insertion holes are disposed in an extension direction of the first row (Each one as shown extending, at least, horizontally in Fig. 11), and 
wherein one insertion hole among the three insertion holes is disposed in a direction in which a second row of the matrix form is located (Shown as extending, at least, vertically in Fig. 3).

As to claim 8, Kawaguchi teaches wherein each of the actuator cases includes four insertion holes (E.g. two holes for insertion of 10 shown in Fig. 11, a third hole 71 and a fourth hole 31).
However, Kawaguchi and Ghassabian do not teach wherein the plurality of actuators are arranged in a matrix form to form multiple rows of actuators.
On the other hand, Rizzo (Figs. 7, 8) teaches wherein the plurality of actuators (810) are arranged in a matrix form to form multiple rows of actuators (Shown in Fig. 8) [0042].

As to claim 9, Kawaguchi teaches wherein two insertion holes among the four insertion holes are disposed in an extension direction of the first row (Each one as shown extending, at least, horizontally in Fig. 11), and 

wherein one insertion hole among the four insertion holes is disposed in a direction in which a third row of the matrix form is located (Shown as extending, at least, vertically in Fig. 3).
However, Kawaguchi and Ghassabian do not teach wherein the plurality of actuators are arranged in a matrix form to form multiple rows of actuators.
On the other hand, Rizzo (Figs. 7, 8) teaches wherein the plurality of actuators (810) are arranged in a matrix form to form multiple rows of actuators (Shown in Fig. 8) [0042].

As to claim 10, Kawaguchi teaches wherein each of the actuator cases 21includes three insertion holes (E.g. two holes for insertion of 10 shown in Fig. 11 and a third hole 71) including two insertion holes in an extension direction of the third row (Each one as shown extending, at least, horizontally in Fig. 11) and one insertion hole in a direction in which the second row is located (Shown as extending, at least, vertically in Fig. 3).

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kawaguchi (US 2017/0221324) in view of Ghassabian (US 6,567,523) in view of Rizzo (US 2015/0294597) in view of Lee (US 7,167,781).

As to claim 5, Kawaguchi teaches wherein a first group of the plurality of tubes are disposed in a row direction of the matrix form and connect a first group of the actuator cases in the row direction (Row direction shown in Fig. 11).
However, Kawaguchi, Ghassabian and Rizzo do not teach arranging the actuators in a matrix form with attachments extending in both row and column directions.
On the other hand, Lee (Fig. 4) teaches 20wherein a second group of the plurality of belts (300) are disposed in a column direction of the matrix form and connect a second group of the actuators in the column direction (Fig. 4 shows a matrix arrangement of actuators wrapped around a forearm of a user) [Col. 5, Lines 23-40].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the wearable matrix of actuators of Lee with the tactile device of Kawaguchi, as modified by Ghassabian and Rizzo, because the combination would allow for an actuator arrangement that can be wrapped around a larger part of the body and provide tactile feedback to the entire part. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691